Citation Nr: 0520483	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-08 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION


The veteran served on active duty from June 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2003 at which time it was remanded to cure a 
procedural defect.  


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his period of active military service.  

2.  The veteran's claimed in-service stressors have not been  
verified. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the information included in a 
VCAA letter dated in November 2004 has informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in this letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183 
(2002).

The Board also finds that the November 2004 letter notified 
the veteran that he should submit any pertinent evidence in 
his possession and the  requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The  Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

In this case, the RO's decision to deny the claim in March 
1999 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not  
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the November 2004 letter 
regarding what information and evidence is  needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and  development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4  Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
service personnel records and VA medical records.  The RO 
requested and received information regarding the history of 
the veteran's unit during the time period he appears to have 
been assigned to that unit in Vietnam.  The Board notes that 
the veteran has not received a medical opinion about the 
relationship between PTSD and his claimed stressors.  
However, as noted below these stressors cannot be verified, 
consequently, an opinion would not assist the veteran.  The 
Board finds that the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with these issues. 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is  
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

In the current case, there is competent evidence of record 
showing diagnoses of PTSD.  The claim must be denied, 
however, as there is no credible supporting evidence 
demonstrating that the reported stressors actually occurred.  

The veteran has alleged that he participated in combat while 
in Vietnam.  However, there is no evidence of any awards or 
decorations indicative of participation in combat and his 
military occupational specialty is not a combat specialty.  
His assignment to a Mobile Construction Battalion is neutral 
with regard to combat exposure.  There is no other evidence 
of the veteran's participation in combat other than his own 
allegations.  .  His DD Form 214N indicates that he only had 
8 days of foreign and/or sea service.  He did not receive the 
Vietnam Service Medal or the Vietnam Campaign Medal.  
However, it was noted further annotated on the DD Form 214N 
that the veteran had completed a Vietnam tour more than 90 
days prior.  It appears, therefore, that the veteran had, at 
most, eight days service in the Republic of Vietnam during 
his active duty service.  The Board finds the lack of combat 
related decorations combined with the veteran's military 
occupational specialty and the limited amount of time that 
the veteran could possibly have spent in Vietnam, have more 
probative weight than the veteran's self-reported history of 
combat participation.  The Board finds the veteran did not 
engage in combat with the enemy.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  In Pentecost v. Principi, 16 Vet.  
App. 124, 128 (2002), the Court addressed a claim for service 
connection for PTSD and noted that "[a]lthough the unit 
records do not specifically state that the veteran was  
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks."  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The Court went on to note that 38 C.F.R. § 3.304(f) 
only requires credible supporting evidence that the claimed 
stressor occurred.  Corroboration of a veteran's personal 
participation is not required.  

The veteran has reported to health care professionals and VA 
adjudicators several different stressors which allegedly 
occurred during his active duty service.  

A February 1998 VA clinical record indicates that the veteran 
reported he had several traumatic experiences in boot camp 
including finding the soldier in the bunk next to his had 
slit his throat in suicide.  On a VA Form 9 which the veteran 
submitted in May 1998, he indicated that he witnessed a 
soldier who had committed suicide in the next bunk over in 
June of 1968.  He reported that he was hit in the face by his 
commanding officer which broke two teeth.  He also indicated 
that he was in Vietnam from December 1968 to January 1969 and 
that while in Vietnam, his friend, D. S., was killed when a 
rocket exploded blowing the man's leg off.  He also 
reportedly he killed a sniper.  In May 1998, the veteran 
informed another VA clinician that he had been assaulted by a 
drill instructor who struck him in the mouth with a rifle 
butt, breaking two teeth.  He reported that he had been 
jailed and got in a fight with another inmate who made sexual 
advances.  He alleged that he spent nine months in Vietnam in 
Quang Tri.  He indicated that he witnessed body bags piled 
eight to ten feet high when he arrived in Da Nang.  He 
alleged that he was speaking with another soldier at Quang 
Tri when a rocket landed, severing the other soldier's leg.  
The veteran also reported that he personally shot and killed 
a teenage sniper.  In an October 1998 stressor statement, the 
veteran reported witnessing stacks of body bags upon his 
arrival in Vietnam.  He seemed to indicate that he shot a 
sniper in the bush.  He reported that he witnessed his friend 
have a leg blown off by a rocket.  He also witnessed people 
being killed for no reason.  

An undated stressor statement indicates that the veteran's 
friend committed suicide in the bunk next to him.  The 
veteran reported that he was hit in the mouth by his drill 
instructor, breaking off two teeth.  

The Board finds that none of the veteran's in-service 
stressors are substantiated by credible supporting evidence 
despite attempts by VA at corroboration.  In December 2000, 
the United States Armed Services Center for Research of Unit 
Records indicated that there was no evidence in the veteran's 
unit records that a D.S. had been wounded or killed in 
action.  It was further noted that, in order to search navy 
records to verify the alleged suicide the veteran observed 
during basic training, the veteran needed to provide 
additional information including the most specific date 
possible, the individuals full name and complete unit 
designation.  This information is still lacking.  The alleged 
boot camp suicide and the wounding or death of D. S. have not 
been corroborated.  

With regard to the alleged assault by a drill instructor, the 
Board notes that the veteran had teeth extracted during 
active duty, but there is no indication in the service 
medical records at all that this was the result of trauma.  
The Board further notes, the teeth that were extracted were 
on opposite sides of the veteran's mouth.  The placement of 
the extractions makes it unlikely that they were injured by a 
rifle butt as none of the intervening teeth were damaged.  

The veteran's allegation of shooting and killing a sniper has 
not been substantiated.  The unit records do not indicate 
that a sniper had been killed.  Additional attempts at 
substantiation without further identifying information from 
the veteran such as an actual date for the incident, would be 
futile.  

There is also no corroboration for the veteran's alleged 
witnessing of stacks of body bags.  The Board further notes 
the veteran seemed to allege that he was also subjected to an 
attempted sexual assault while incarcerated during active 
duty.  The veteran has not provided any additional details of 
this alleged assault despite the RO sending the veteran a 
letter in October 2002 which specifically requested 
information on the alleged assault.  The Board finds this 
alleged in-service stressor has also not been corroborated.   

While the record contains diagnoses of PTSD, the diagnoses 
are unreliable insofar as causally relating it to the 
veteran's military service - and, in particular, to the 
incidents alleged, because the diagnoses were based on still 
unverified stressors.  Although medical professionals 
recorded the veteran's history, and provided diagnoses of 
PTSD on the basis of his history, they made no reference to 
any credible supporting evidence that the events as described 
by the veteran actually occurred.  See Swann v. Brown, 5 Vet. 
App. 229, 232-33 (1993) (where a veteran's alleged stressors 
are uncorroborated, the Board is not required to accept a 
diagnosis of PTSD as being the result of the veteran's 
service).   

The only other evidence of record which corroborates in any 
way the veteran's claimed in-service stressors is his own 
allegations and testimony.  As noted above, the veteran's 
statements, alone, cannot establish the occurrence of a 
noncombat stressor.  See Reonal v.  Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of  credibility is not found 
to "arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  

As the stressors have not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor.  See 38 C.F.R. § 3.304(f).  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet.  
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424  
(1998).  Here, the claim must be denied because the  
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. § 3.102.


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


